Case: 14-40169      Document: 00513011089         Page: 1    Date Filed: 04/20/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 14-40169                                FILED
                                  Summary Calendar                          April 20, 2015
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LONNIE LANDON, also known as Chin,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:12-CR-19-7


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Lonnie Landon pleaded guilty to one count of conspiring to possess
cocaine with intent to distribute and was sentenced to serve 262 months in
prison and a five-year term of supervised release. In this appeal, he raises
several challenges to his conviction and sentence.
       First, he argues that his plea was involuntary because he was not
advised that he faced a potential lifetime term of supervised release. Because


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40169     Document: 00513011089     Page: 2   Date Filed: 04/20/2015


                                  No. 14-40169

this particular claim was not presented to the district court, we consider it
under the plain error standard. See United States v. Castro-Trevino, 464 F.3d
536, 540-41 (5th Cir. 2006). “[A] defendant who seeks reversal of his conviction
after a guilty plea, on the ground that the district court committed plain error
under Rule 11, must show a reasonable probability that, but for the error, he
would not have entered the plea.” United States v. Dominguez Benitez, 542
U.S. 74, 83 (2004).
      The record shows that Landon was accurately advised that he faced a
maximum sentence of life in prison. Because his potential maximum prison
term and supervised release term, when added together, do not exceed the
maximum possible sentence of which he was advised, the plain error standard
is not met. See United States v. Reyes, 300 F.3d 555, 560-561 (5th Cir. 2002).
Additionally, nothing in the record suggests that Landon would not have
pleaded guilty had the district court informed him that it could impose a
lifetime term of supervised release. See Dominguez Benitez, 542 U.S. at 83.
Landon has not shown that his plea was involuntary because he was not
informed of the potential for a lifetime term of supervised release.
      Next, Landon argues that his appellate waiver is unenforceable because
the Government did not fulfill its obligation to dismiss the remaining charge
against him. Our review of the record refutes this assertion, as the judgment
shows that the charge was dismissed. Our review of the record also shows that
Landon’s appeal waiver was knowing and voluntary, as he knew that he had
the right to appeal and that he was giving up that right by entering the plea
agreement. United States v. Bond, 414 F.3d 542, 544 (5th Cir. 2005); United
States v. Portillo, 18 F.3d 290, 292-93 (5th Cir. 1994). Additionally, the waiver,
which has been invoked by the Government in this appeal, precludes
consideration of Landon’s claims concerning his sentence. Accordingly, the



                                        2
    Case: 14-40169   Document: 00513011089        Page: 3   Date Filed: 04/20/2015


                                   No. 14-40169

Government’s motion for summary dismissal is GRANTED, and the appeal is
DISMISSED. The Government’s alternate motion for an extension of time in
which to file a brief is DENIED.




                                        3